Case 2:13-cr-00036-LGW Document 246 Filed 10/09/20 Page 1 of 4


                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                            By mgarcia at 11:19 am, Oct 09, 2020
Case 2:13-cr-00036-LGW Document 246 Filed 10/09/20 Page 2 of 4
Case 2:13-cr-00036-LGW Document 246 Filed 10/09/20 Page 3 of 4
Case 2:13-cr-00036-LGW Document 246 Filed 10/09/20 Page 4 of 4
